Citation Nr: 1704221	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a foot condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which, in part, denied service connection for a bilateral knee disability, a foot disability and a back disability. 

The Board also notes that in his March 2009 substantive appeal, the Veteran requested a hearing at a local VA office.  In an April 2010 statement the Veteran withdrew his request for a hearing.  The Board finds that the Veteran's hearing request was withdrawn.

In June 2014, the Board remanded these issues for additional development.

The Board notes that the Veteran filed a notice of disagreement (NOD) with a February 2016 rating decision which proposed to reduce the Veteran's prostate cancer disability from a 100 percent rating to a 20 percent rating disability.  However, as the February 2016 action was only a proposed rating action, the Veteran's NOD was premature.  While a May 2016 rating decision effectuated a reduction of the prostate cancer disability from a 100 percent rating to a 20 percent disability rating, effective August 1, 2016, the Veteran has yet to file an NOD in regards to this May 2016 rating decision and therefore this issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

Regarding the Veteran's claim for a low back and bilateral knee disability, the Board notes that the Veteran contends that these disabilities are due to his service to include as secondary to his service-connected plantar warts of the feet disability.

Notably, 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran underwent a VA examination in August 2010.  The examiner concluded that the Veteran's left knee was not service-connected.  Additionally, the examiner opined that the Veteran's right knee disability was less likely than not caused by or as a result of service connection.

The Veteran also underwent a VA examination in February 2013.  The examiner concluded that the Veteran's chronic bilateral knee pain with mild degenerative joint disease was less likely than not proximately due to or the result of the Veteran's service-connected disability.  The examiner also concluded that the Veteran's low back disability was less likely than not proximately due to or the result of the Veteran's service-connected disability.

While the examiners determined that the Veteran's bilateral knee and low back disabilities were not due to his service-connected plantar warts of the bilateral feet disability, they did not address whether the Veteran's service-connected plantar warts of the bilateral feet have aggravated his bilateral knee or low back disabilities.  See 38 C.F.R. § 3.310; See Allen, supra.  

As such the Board finds that the evidence currently of record is insufficient to resolve the claims for a bilateral knee disability and a low back disability to include as secondary to a service-connected plantar warts of the bilateral feet disability and that further medical clarification in connection with these claims is warranted.

Accordingly, the Board finds that the Veteran should be scheduled for a new VA examination and opinion to determine whether the Veteran's bilateral knee and low back disabilities are related to his active duty service to include as being caused or aggravated by his service-connected plantar warts of the bilateral feet disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Regarding the foot claim, the Board notes that the May 2007 rating decision denied the Veteran's claim for foot pain on the basis that there was no current foot disability aside from the already service-connected plantar warts of the bilateral feet disability.  

However, a September 2015 VA treatment record noted that while needle electromyography of the muscles tested did not demonstrate a radicular process, sensory radiculopathy could not be ruled out.

As a result, the Board finds that the Veteran's claim for service connection for a foot disability is inextricably intertwined with his claim for a low back disability being remanded herein.  The Board will accordingly again defer decision on the matter.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Additionally, the Board also notes that there currently is no competent medical opinion which specifically addresses the Veteran's claimed foot disability.  As the clinical record indicates the Veteran may experience neurologic impairment related to his lumbar spine disability, to include lumbar radiculopathy, the Board also finds that the Veteran must undergo a VA examination to determine whether the Veteran has a foot disability and if so, address its etiology.  

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for a foot disability.  See 38 U.S.C.A. §5103A (d) (2) (West 2002 & Supp. 2016), 38 C.F.R. § 3.159(c) (4) (i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed bilateral knee disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether if it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current bilateral knee disability that is caused or aggravated by his service-connected plantar warts of the bilateral feet disability. 

If the examiner finds that the Veteran has a bilateral knee disability that has been permanently aggravated/worsened by his service-connected plantar warts of the bilateral feet disability, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  Schedule the Veteran for a VA examination to determine the etiology of the claimed low back disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether if it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current low back disability that is caused or aggravated by his service-connected plantar warts of the bilateral feet disability. 

If the examiner finds that the Veteran has a low back disability that has been permanently aggravated/worsened by his service-connected plantar warts of the bilateral feet disability, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  Schedule the Veteran for a VA examination to determine the etiology of the claimed foot disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a current foot disability (aside from the already service-connected plantar warts of the bilateral feet disability) and whether the disability is at least as likely as not related to, or had its onset during service or was caused or aggravated by the Veteran's claimed plantar warts.  

If the examiner finds that the Veteran has another foot disability that has been permanently aggravated/worsened by his service-connected plantar warts of the bilateral feet disability, to the extent feasible, the degree of worsening should be identified.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




